     Case 1:17-cv-00944-CCB Document 585 Filed 04/09/21 Page 1 of 23


                                  No. 1:17-md-02775




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND




 IN RE SMITH & NEPHEW BIRMINGHAM HIP RESURFACING (BHR) HIP IMPLANT
                    PRODUCTS LIABILITY LITIGATION


                          THIS DOCUMENT RELATES TO
            Paula Redick, et al. v. Smith & Nephew, Inc., NO. 1:17-CV-00944



DEFENDANT SMITH & NEPHEW, INC.’S REPLY MEMORANDUM IN SUPPORT OF
              ITS MOTION FOR SUMMARY JUDGMENT




   Timothy F. Daniels                                 Jana D. Wozniak
   Kim E. Moore                                       Daniel A. Spira
   IRWIN FRITCHIE URQUHART &                          SIDLEY AUSTIN LLP
   MOORE LLC                                          One South Dearborn
   400 Poydras St. #2700                              Chicago, Illinois 60603
   New Orleans, Louisiana 70130                       jwozniak@sidley.com
   tdaniels@irwinllc.com                              dspira@sidley.com
   kmoore@irwinllc.com                                Tel.: (312) 853-7000
   Tel.: (504) 310-2100                               Fax: (312) 853-7036
   Fax: (504) 310-2101

   Terri S. Reiskin (Bar No. 05256)                    Paul J. Zidlicky (Bar. No. 26148)
   DYKEMA GOSSETT PLLC                                 Jennifer J. Clark
   1301 K Street NW,                                   SIDLEY AUSTIN LLP
   Suite 1100 West                                     1501 K Street, N.W.
   Washington, DC 20005                                Washington, DC 20005
   treiskin@dykema.com                                 pzidlicky@sidley.com
   Tel.: (202) 906-860                                 Jennifer.clark@sidley.com
   Fax: (855) 216-7884                                 Tel.: (202) 736-8000
                                                       Fax: (202) 736-8711

                      Counsel for Defendant Smith & Nephew, Inc.
           Case 1:17-cv-00944-CCB Document 585 Filed 04/09/21 Page 2 of 23



                                                   TABLE OF CONTENTS

                                                                                                                                     Page

INTRODUCTION AND SUMMARY ........................................................................................... 1

ARGUMENT .................................................................................................................................. 2

I.        SUMMARY JUDGMENT SHOULD BE GRANTED TO SMITH & NEPHEW ON
          PLAINTIFFS’ NEGLIGENCE CLAIMS........................................................................... 2

          A.         Summary Judgment Should Be Granted on the Failure to Warn Claim. ................ 2

                     1.         Federal Preemption. .................................................................................... 2

                     2.         Failure to Warn the FDA. ........................................................................... 3

                     3.         Proximate Causation. .................................................................................. 4

          B.         Summary Judgment Should Be Granted on Negligent Misrepresentation. ............ 6

          C.         Summary Judgment Should Be Granted on the Surgeon Training Claim. ........... 11

          D.         Summary Judgment Should Be Granted on the Negligence Per Se Claim........... 14

II.       SUMMARY JUDGMENT SHOULD BE GRANTED TO SMITH & NEPHEW ON
          PLAINTIFFS’ BREACH OF EXPRESS WARRANTY CLAIM.................................... 15

III.      PLAINTIFFS CANNOT RECOVER PUNITIVE DAMAGES. ...................................... 18

CONCLUSION ............................................................................................................................. 20




                                                                      i
        Case 1:17-cv-00944-CCB Document 585 Filed 04/09/21 Page 3 of 23



                              INTRODUCTION AND SUMMARY

       As set forth in Smith & Nephew’s opening Memorandum [D.E. 2516-1] (“Memorandum”

or “Mem.”), judgment should be entered for Smith & Nephew on Plaintiffs’ remaining claims. To

avoid summary judgment, Plaintiffs argue that Smith & Nephew (1) “concealed” foreign ad hoc

registry data regarding BHR revision rates in females and patients receiving smaller component

sizes—what Plaintiffs dub “secret data,” and (2) represented that the BHR “perform[ed] better

than its competitors.” Pls. Opp. to Smith & Nephew’s Motion for Summary Judgment [D.E. 2592]

(Mar. 26, 2021) (“Opp.”) at 2. These arguments do not raise any disputes of material fact that

could defeat summary judgment, which should be granted to Smith & Nephew.

       Legally, Plaintiffs’ “concealment” of “secret data” argument is foreclosed by the Court’s

holding that “[a]ny claim that Smith & Nephew had a duty to ‘communicate information to patients

or the medical community . . . should be preempted as an attempt to impose requirements that add

to or differ from federal regulations.’” Memorandum [D.E. 2501] (Mar. 1, 2021) at 14 (“Daubert

Ruling”). Indeed, before Ms. Redick’s implant surgery, the BHR’s FDA-approved label warned

of an increased risk of revision for females and patients receiving smaller component sizes. Further,

Plaintiffs do not challenge the accuracy of any data from the Australian Registry communicated

in training or marketing materials, and their expert admits that the ad hoc data (that are the linchpin

of their claim) showed subpopulation revision rates for the BHR similar to and lower than the

Australian Registry data Ms. Redick’s surgeon regularly accessed and relied upon. Deposition of

Mari Truman (“Truman Dep.”) (Ex. A) at 211-19. As to the representation that the BHR

performed “better than its competitors,” Opp. 2, Plaintiffs’ expert admits that “the BHR does have

better outcomes than the other resurfacing devices.” Deposition of Dr. Jeffrey Shapiro (“Shapiro

(MDL) Dep”) (Sept. 11, 2020) (Ex. B) at 273.




                                                  1
        Case 1:17-cv-00944-CCB Document 585 Filed 04/09/21 Page 4 of 23



       The balance of Plaintiffs’ Opposition suffers from similar and related shortcomings.

Accordingly, summary judgment should be granted to Smith & Nephew under Rule 56.

                                           ARGUMENT

I.     SUMMARY JUDGMENT SHOULD BE GRANTED TO SMITH & NEPHEW ON
       PLAINTIFFS’ NEGLIGENCE CLAIMS.

       A.      Summary Judgment Should Be Granted on the Failure to Warn Claim.

               1.      Federal Preemption.

       Notwithstanding the Court’s preemption and Daubert rulings, Plaintiffs insist that Smith

& Nephew is liable for failure to warn Dr. Bowling “even if [it] ‘may have fully complied with all

Federal laws in its marketing and labeling.’” Opp. 8. They argue that Smith & Nephew failed to

warn Dr. Bowling by “failing to make public the secret trend analysis showing women and patients

with smaller device sizes had a higher revision risk than publicly known.” Id. at 7. These

arguments fail because “[a]ny claim that Smith & Nephew had a duty to warn the general public

or the medical community” is “expressly preempted.” In re BHR, 300 F. Supp. 3d 732, 745 (D.

Md. 2018); Daubert Ruling at 14 (“[A]ny claim that Smith & Nephew had a duty to ‘communicate

information to patients or the medical community . . . should be preempted”). The cases Plaintiffs

cite are inapposite as they involve non-PMA approved devices, and thus did not involve express

preemption. E.g., In re DePuy Orthopaedics, Inc., Pinnacle Hip Implant Prod. Liab. Litig., 888

F.3d 753, 770-71 (5th Cir. 2018) (implant “brought to market through the 510(k) process”).1

       Because this claim is preempted, Plaintiffs’ speculation regarding what Dr. Bowling would

have done with additional data is irrelevant. Opp. 9. In any event, the suggestion that Dr. Bowling

“believed the publicly available revision rates in the British and Australian Registry reflected the


1
  As a result, Plaintiffs’ discussion of a duty to warn doctors under North Carolina law is irrelevant.
Opp. 7-9. Smith & Nephew addresses Plaintiffs’ separate argument that it “disseminat[ed] extra-
labeling information about the BHR’s low risk of revision” in Section I.B., infra.


                                                  2
        Case 1:17-cv-00944-CCB Document 585 Filed 04/09/21 Page 5 of 23



risk to all patients, regardless of gender or device size,” id., is not supported by the deposition

pages cited by Plaintiffs and is contrary to the record. See Dep. of Jack Wayne Bowling (“Bowling

Dep.”) (Ex. C) at 171-72 (acknowledging awareness of “debate” in the medical community about

“gender” “before Ms. Redick’s surgery”). Indeed, the FDA-approved label warned of higher

revision risks for females and patients with smaller head sizes. Ex. D at SN_BHR_MDL0032348.

       Plaintiffs also assert that Dr. Bowling “shared . . . global revision risk data with Ms. Redick,

and, if he had Smith & Nephew’s secret data, would have shared it with her instead.” Opp. 9. But

the ad hoc registry data showed similar and even lower revision rates for the BHR in females and

patients with smaller head sizes than the registry data Dr. Bowling accessed and shared with

patients. See Truman Dep. (Ex. A) at 211-19. That fact is fatal to this line of argument.

               2.      Failure to Warn the FDA.

       Plaintiffs next argue that North Carolina law “does contemplate holding Smith & Nephew

accountable for failing to warn . . . the FDA.” Opp. 9. As Smith & Nephew has shown previously,

McNeil-Williams v. DePuy Orthopaedics, Inc., 384 F. Supp. 3d 570, 575-76 (E.D.N.C. 2019),

squarely held that “North Carolina law does not recognize a parallel duty on manufacturers to

report to the FDA,” but instead “recognizes a duty to warn only users or medical practitioners in

certain circumstances.”     384 F. Supp. 3d at 575-76 (emphasis added).             McNeil-Williams

(i) evaluated North Carolina Gen. Stat. § 99B-5(a) (and the North Carolina Supreme Court’s

application of that law), (ii) conducted an independent review of North Carolina case law and

(iii) held that North Carolina law does not recognize a duty to warn the FDA. Id.2



2
  Plaintiffs offer no response to the Fourth Circuit’s command that, in a diversity case, “[a] federal
court . . . should respond conservatively when asked to discern governing principles of state law. . .
[and thus] should not interpret state law in a manner that . . . has not been approved by the state
whose law is at issue.” McKiver v. Murphy-Brown, LLC, 980 F.3d 937, 963-64 (4th Cir. 2020).


                                                  3
        Case 1:17-cv-00944-CCB Document 585 Filed 04/09/21 Page 6 of 23



       Plaintiffs’ cases do nothing to undermine this result. Plaintiffs’ cite Burrell v. Bayer Corp.,

260 F. Supp. 3d 485, 492 (W.D.N.C. 2017), Opp. 10 & n.1, but that case dismissed a failure to

warn the FDA claim because “the source of this continuing duty [to warn the FDA] was federal

law,” and thus the claim was preempted under Buckman. 260 F. Supp. 3d at 492 (emphasis added).

Plaintiffs assert that the court “found the plaintiff’s claim failed on causation,” Opp. 10, but the

court addressed causation only in the alternative. Further, Burrell was vacated by the Fourth

Circuit for lack of subject matter jurisdiction. See Burrell v. Bayer Corp., 918 F.3d 372 (4th Cir.

2019). Plaintiffs’ reliance on Holley v. Burroughs Wellcome Co., 74 N.C. App. 736 (1985), is

likewise misplaced. Opp. 10. Holley merely recognized that the nurse anesthetist who was “left

in charge” of the plaintiff’s anesthesia was a foreseeable user of the defendant’s products to whom

the duty to warn applied. Holley, 74 N.C. App. at 746. That case says nothing about whether there

is a duty to warn the FDA—an institution that is not a user of the BHR.3

               3.      Proximate Causation.

       Because Plaintiffs’ failure to warn claims are preempted and not supported by North

Carolina law, their discussion of proximate cause is beside the point. Further, Plaintiffs are wrong

that Smith & Nephew has the burden to show that if the ad hoc data “had been submitted to the

FDA and made public, it would not have reached Dr. Bowling.” Opp. 11, 14. Plaintiffs have the

burden of proving “that if the defendant had properly reported the adverse events to the FDA as

required under federal law, that information would have reached her doctors in time to prevent her

injuries.” Daubert Ruling at 14 n.3. They have not met this burden.



3
  Ziglar v. E. I. Du Pont de Nemours & Co., 53 N.C. App. 147 (1981) is further afield. That court
denied summary judgment because “plaintiff's allegations regarding the inadequacy of Du Pont’s
warnings raised factual issues.” Id. at 157. Plaintiffs argue this case requires “‘greater steps’ than
just the warning label itself,” Opp. 10-11, but the “greater steps” noted were “using more
prominent written warnings and symbols on the product’s label.” Ziglar, 53 N.C. App. at 157.


                                                  4
        Case 1:17-cv-00944-CCB Document 585 Filed 04/09/21 Page 7 of 23



       Plaintiffs’ theory of causation requires as a first step that ad hoc data submitted to FDA by

Smith & Nephew would be made public. Opp. 11-12 (describing the causal chain as “if Smith &

Nephew’s [ad hoc data] had been submitted to the FDA and made public”) (emphasis added). But

Plaintiffs have disavowed any argument about what FDA would have done if it received different

information. See Daubert Ruling at 23 (“[P]laintiffs, appropriately, do not plan to offer speculative

testimony about what the FDA might or might not have done if presented with different or

additional information”).4 Further, the BHR ad hoc Australian Registry data upon which Plaintiffs’

claim depends showed similar and even lower incidences of revision in females and small

component sizes than Registry data regarding resurfacings available and regularly accessed by Dr.

Bowling. See Truman Dep. (Ex. A) at 211-19 (Plaintiffs’ expert comparing (i) revision rates in

2010 ad hoc registry reports regarding the BHR, with (ii) publicly available 2010 registry data

provided to FDA regarding resurfacing procedures and conceding that “in each case the BHR is

performing better”).5 Plaintiffs cannot show that if Smith & Nephew had submitted ad hoc data

to the FDA, it would have made any difference to Ms. Redick.6




4
  Plaintiffs’ passing reference that Dr. Bowling would not have implanted the BHR in Ms. Redick
“if the BHR had been contraindicated,” Opp. 14, is likewise foreclosed for this same reason.
5
  Because Smith & Nephew did not have a duty to warn Ms. Redick or Dr. Bowling, causation
cannot be based on Smith & Nephew failing to provide ad hoc registry data in public statements.
Opp. 12 (speculating that the data could have been “made public” through “voluntary, extra-
labeling statements”); id. at 15 (“to the extent Ms. Redick read Smith & Nephew materials”).
6
 Plaintiffs also point to a statement by Smith & Nephew’s CEO to investors, Opp. 13, but submit
no evidence that Ms. Redick or Dr. Bowling ever saw or relied on that statement. In any event,
that statement about “survival” pertains to patient mortality (i.e., deaths) not revision rates, and the
statement accurately reflects NJR data. See Ex. E at SN_BHR_MDL_3477516 (referring to
“mortality rates” from NJR data presented at “BOA” meeting, which Smith & Nephew’s CEO
would like to use “for his quarterly results call”); Ex. F at SN_BHR_MDL0489362 (underlying
mortality data cited by Smith & Nephew CEO, reflecting 98.5% “survival” for the BHR).


                                                   5
        Case 1:17-cv-00944-CCB Document 585 Filed 04/09/21 Page 8 of 23



       B.      Summary Judgment Should Be Granted on Negligent Misrepresentation.

       Although North Carolina law requires that negligent misrepresentation claims “be stated

with particularity,” Mem. 18, Plaintiffs have failed to do so, id. at 18-22. Instead, they argue that

“Ms. Redick personally viewed information about the BHR that included the key

misrepresentation, the global Australian and British Registry revision risk that was misleading as

to the revision risk specific to her, both in the form of written materials and the Australian and

British Registry results that Dr. Bowling personally shared with her.” Opp. 15 (emphasis added)

(citing Ex. 7 at 114; Ex. 14). They appear to be arguing that “Smith & Nephew concealed internal

secret data showing a higher risk of revision in women and patients with smaller femoral head

sizes.” Id. at 2. This argument does not support a claim of negligent misrepresentation.7

       First, Smith & Nephew cannot be liable for the information contained in the Australian

Registry or UK Registry that Dr. Bowling allegedly shared with Ms. Redick. A negligent

misrepresentation is a statement “prepared without reasonable care by one who owed the relying

party a duty of care.” Raritan River Steel Co. v. Cherry, Bekaert & Holland, 367 S.E. 2d 609,




7
  Plaintiffs attempt to divert attention from this failure of proof by arguing that Ms. Redick can
rely upon statements that Smith & Nephew allegedly made to her physician, Dr. Bowling that he
in turn conveyed to Ms. Redick. Opp. 16-19 (citing Rowan Cty. Bd. of Educ. v. United States
Gypsum Co., 332 N.C. 1 20-22 (N.C. 1992)). That argument fails for multiple reasons. First,
North Carolina requires that any negligent misrepresentation be made “directly” to Ms. Redick.
See Hospira Inc. v. Alphagary Corp., 671 S.E.2d 7, 12 (N.C. App. 2009). Unlike Rowan, where
the statements in question were made to a third party acting as an agent of the principal, here there
has been no showing that Dr. Bowling was Ms. Redick’s “agent” when any statements allegedly
were made to him. Cf. Hospira, 671 S.E. 2d at 11 (explaining that Rowan “give[s] the term
‘agent’ … “its legal meaning,” requiring “(1) the authority of the agent to act on behalf of the
principal, and (2) the principal’s control over the agent”). Further, Dr. Bowling testified he does
not believe that Smith & Nephew ever made any misrepresentation to him. See Mem. 20 &
Bowling Dep. [D.E. 2516-6] at 194-95. And, Ms. Redick did not recall Dr. Bowling sharing any
information with her about the BHR’s risks, including any revision rates from the Australian and
UK registries, or even that the BHR was made of metal. Mem. at 9, 20.


                                                 6
        Case 1:17-cv-00944-CCB Document 585 Filed 04/09/21 Page 9 of 23



612 (N.C. 1988). Smith & Nephew did not prepare the Australian or UK Registry data that Dr.

Bowling testified he regularly reviewed. See Bowling Dep. (Ex. C) at 60-62.

       In fact, Plaintiffs do not contend that the public Australian Registry data support a

misrepresentation claim. Rather, their claim is that Smith & Nephew should be held liable for

failing to share additional information—i.e., the BHR ad hoc data—concerning “a higher risk of

revision in women and patients with smaller femoral head sizes.” Opp. 2. That claim of

concealment is baseless. It ignores that the BHR’s FDA-approved labeling at the time specifically

warned that patients who were female or who had smaller component sizes had a higher risk of

revision. Under “WARNINGS AND PRECAUTIONS,” the label stated:

       [T]he following were identified as risk factors for revision: Patients who are female;
       who receive a smaller component size (≤44mm); have the device implanted at a
       high abduction angle; are obese; or, who have a diagnosis of avascular necrosis
       have a greater risk of revision than other patients. The more risk factors a patient
       has, the greater the risk of procedure failure requiring a revision to the hip.

Ex. D at SN_BHR_MDL0032348 (emphasis added).                 Moreover, the linchpin of Plaintiffs’

argument—the BHR ad hoc Registry data—showed similar or lower revision rates for the BHR in

females and patients receiving smaller device sizes than the Registry Annual Report data that Dr.

Bowling regularly accessed. As Plaintiffs’ expert, Mari Truman, conceded, “if we look at the

revisions per hundred observed years, it is better in the BHR. . . . And then if we look at the

cumulative percent, it is also better, but similar. . . . [I]n each case the BHR is performing better.

It’s a similar trend, but better.” Truman Dep. (Ex. A) at 211-19 (emphasis added); id. (comparing

(i) revision rates in 2010 ad hoc registry report regarding the BHR, with (ii) publicly available

2010 registry data provided to FDA regarding resurfacing procedures).

       Contrary to Plaintiffs’ argument, the “Graves Letter” does not suggest that the BHR

“perform[ed] the same as the publicly available data for all resurfacing devices . . . .” Opp. 4

(citing Ex. 5). The Graves Letter merely (i) “confirms” that a Smith & Nephew presentation to


                                                  7
       Case 1:17-cv-00944-CCB Document 585 Filed 04/09/21 Page 10 of 23



surgeons was consistent with ad hoc data in the 2010 Annual Report, which Smith & Nephew was

free to use in surgeon training; and (ii) declines Smith & Nephew’s request to share ad hoc data

with surgeons—precisely what Plaintiffs argue Smith & Nephew was required to do. See Ex. 5 to

Opp. That Smith & Nephew was given permission to represent that the BHR “performs in a similar

manner” refers to the fact that the Registry includes data on “all resurfacing procedures” (id.) but

that Smith & Nephew could say that overall “the BHR performs in a similar manner. Id. It does

not represent a conclusion that the BHR has “the same” subpopulation revision rates as competitors,

Opp. 4, nor does it refute Plaintiffs’ expert’s concession that, based on this data, “the BHR is

performing better.” Truman Dep. (Ex. A) at 211-19.8

       Further, Plaintiffs’ negligent misrepresentation claim fails under federal and state law.

Plaintiffs contend that Smith & Nephew failed to share additional data with Dr. Bowling or Ms.

Redick. But Smith & Nephew had no duty to share information with the medical community or

with patients, and any state-law claim predicated on a failure to provide such information is

preempted. In re BHR I, 300 F. Supp. 3d at 745; Daubert Ruling at 4, 14. Indeed, North Carolina

law does not recognize a claim for negligent misrepresentation based upon omissions. See Mem.

21-22. Plaintiffs offer no response to this precedent that forecloses their claim that Smith &

Nephew “concealed internal secret data.”9


8
  Plaintiffs imply that Smith & Nephew made an affirmative representation that the registry data
Smith & Nephew cited “applied to all BHR patients.” Opp. 21. But Plaintiffs have never identified
an instance of Smith & Nephew making such an assertion. Additionally, whatever understanding
Dr. Bowling had about the BHR does not mean that Smith & Nephew was the source of that
understanding, as Dr. Bowling obtained information about the BHR from a variety of sources,
including “just kind of staying abreast of the information that you hear through your colleagues
and . . . your contacts.” Bowling Dep. [D.E. 2516-6] at 53-54.
9
  Christiansen v. Wright Med. Tech., Inc., 127 F. Supp. 3d 1306, 1363 (N.D. Ga. 2015), does not
support Plaintiffs argument that “any wrongful concealment or nondisclosure of material
information” from Dr. Bowling can support their negligent misrepresentation claim. Opp. 18.
Unlike the device at issue in Christiansen, the BHR received pre-market approval that preempts


                                                 8
        Case 1:17-cv-00944-CCB Document 585 Filed 04/09/21 Page 11 of 23



        Second, for similar reasons, the patient brochure (Ex. 14 [D.E. 2592-15] to Opp.) does not

support a negligent misrepresentation claim. Plaintiff herself testified that she did not rely upon

any patient brochure in deciding to have the BHR implant. Mem. 30 (confirming that Ms. Redick

did not decide on the BHR based upon “any advertising” or “other written material or anything

else”). And Plaintiffs make no showing that Dr. Bowling relied upon a patient brochure to

recommend the BHR to Ms. Redick. Accordingly, the patient brochure (Ex. 14 to Opp.) is

irrelevant to this case.

        Further, the brochure makes no misrepresentations, and certainly no negligent

misrepresentations. It states that the BHR’s “rate of survivorship is comparable to standard total

hip replacements after five years.” Id. Specifically, the brochure states:

           2009 Australian Registry’s results showed BHR Hip’s survivorship at 8 years (95%) is
            better than all other resurfacing implants’ survivorship after just the 5th year.

           2008 Australian Registry’s study found that resurfacing devices outperformed total hip
            replacement for men under age 55, as well as ages 55-64.

           Great Britain’s Oswestry Outcomes Centre’s patient registry revealed BHR Hip’s 10-
            year survivorship of 95.4%, with 98.6% of patients rating their opinion of the
            experience as ‘pleased’ or extremely pleased.

Id. at SN_BHR_MDL_0076420. Each statement cross-references an independent source, id., and

Plaintiffs do not and cannot dispute that the independent sources support these statements.

        Finally, Plaintiffs also argue that Smith & Nephew stated “the BHR’s use of as-cast metal

performed better than competing devices that used heat-treated metal.” Opp. 21 (citing Exs. 1-4

[D.E. 2592-2 through 5]). But there is no evidence that Dr. Bowling made his treatment

recommendations based on the purported reasons why the BHR performed better than competing

devices. He believed (and still believes) the BHR performed better, Bowling Dep. (Ex. C) at 228,


any claim based upon a failure to provide information to patients or physicians, and, as discussed
above, North Carolina does not recognize negligent misrepresentation based upon an omission.


                                                 9
       Case 1:17-cv-00944-CCB Document 585 Filed 04/09/21 Page 12 of 23



and the available data showed that this was true. Dr. Bowling recommended the BHR for Ms.

Redick not because it was as-cast, but because (i) a hip resurfacing device (rather than a total hip

arthroplasty) would allow Ms. Redick to return to an active lifestyle and (ii) the BHR was “the

best resurfacing device available at the time.” Id.10

       Notwithstanding their protests, Opp. 5, Dr. Bowling’s view is shared by Plaintiffs’ own

expert, Dr. Shapiro. Plaintiffs acknowledge that Dr. Shapiro testified that the BHR’s “numbers

that were presented were better than their competitors,” id., but argue that he meant to say that the

numbers only looked better because “Smith & Nephew presented ‘numbers’ that masked the

revision rates among subpopulations,” id. That is wrong. Dr. Shapiro twice testified the BHR

performs better than other resurfacing competitors, based on his own research:

       Q.      I think we talked earlier about a document saying that the BHR was better
               than other resurfacings. It is your opinion from your research that the BHR
               does have better outcomes than the other resurfacing systems, correct?

       A.      [Dr. Shapiro]. That's my understanding, yes.

Shapiro Dep. (Ex. B) at 273 (emphasis added). Thereafter, in connection with Ms. Redick’s case,

Dr. Shapiro testified that the BHR performed better than its hip resurfacing competitors:

       Q.      Okay. All right. Final question. Do you agree that at the time of Ms. Redick’s
               2012 BHR surgery, that the BHR was the highest performing resurfacing device on
               the market?



10
   The advantages of “as-cast” designs over “heat-treated” designs are amply supported by
extensive scientific research and analysis. See, e.g., J. Daniel, et al., Ten-year results of double-
heat treated metal-on-metal hip resurfacing, The Journal of Bone & Joint Surgery, 92B(1), at 25
(2010) (Ex. G) (“Evidence has now emerged from physiologically-relevant hip-simulator tests that
under these realistic test protocols heat-treated devices have shown significantly higher wear
compared with as-cast devices”); Kamali A, et al. Tribological performance of various CoCr
microstructures in metal-on-metal bearings: the development of a more physiological protocol in
vitro, The Journal of Bone & Joint Surgery, at 724 (May 2010) (Ex. H) (“Both gravimetric and
metal ion measurements showed that double-heat-treated CoCrMo hip resurfacing devices had a
significantly higher wear rate than as-cast CoCrMo devices.”).


                                                 10
       Case 1:17-cv-00944-CCB Document 585 Filed 04/09/21 Page 13 of 23



       A.      Relative to what? Relative to what?

       Q.      Other resurfacing devices. Other resurfacing devices.

       A.      Other resurfacing devices. Okay. So to the best of my understanding, they were -
               - what I would like to describe is they were maybe the best of the worst. Let’s put
               it that way.

       Q.      So is the answer to my question, was it the best performing of the 16 resurfacing
               devices? Yes or no?

       A.      Their numbers that were presented were better than their competitors.

Ex. K to Mem. [D.E. 2516-13] at 320.

       Summary judgment should be granted to Smith & Nephew on negligent misrepresentation.

       C.      Summary Judgment Should Be Granted on the Surgeon Training Claim.

       Plaintiffs’ failure to train claim fails because (1) Plaintiffs seek to impose requirements

different from or in addition to FDA’s training requirements, and (2) Dr. Bowling indisputably

“did a good job” implanting Ms. Redick’s BHR, so that the purported learning curve for implanting

the BHR did not “play[] a part” in this case. Mem. 22-26.

       Plaintiffs concede that a negligent training “‘claim survives preemption only to the extent

that the manufacturer failed to provide the training required by the MDA.’” Opp. 22 (quoting

Burrell, 260 F. Supp. 3d at 493). As in Burrell, Plaintiffs have not shown that Smith & Nephew

“failed to provide the training required by the MDA.” Id. They do not dispute that “FDA did not

provide specific requirements for the content of the surgeon training program,” or that there was

no duty to modify or update the surgeon training program. Mem. 23, 25. Against this backdrop,

none of Plaintiffs’ arguments supports a viable failure to train claim.

       First, Plaintiffs argue that “Ms. Redick’s negligence claims arise from statements outside

the FDA-approved BHR labeling about the revision risk of the BHR that were made during

training.”   Opp. 22; see also id. (“Ms. Redick’s negligent failure to warn and negligent




                                                 11
       Case 1:17-cv-00944-CCB Document 585 Filed 04/09/21 Page 14 of 23



misrepresentation claims that arise from statements during training that were not truthful, were

misleading, or that included warnings not included in the labeling meet this test.”). Plaintiffs do

not, because they cannot, challenge the accuracy of information provided to Dr. Bowling—during

training or elsewhere—about “the revision risk of the BHR.” Id. at 22. Here, too, their argument

is that Smith & Nephew failed to provide additional information—included in foreign ad hoc

Registry reports—about the revision risk of the BHR in female patients and those receiving smaller

component sizes. See, e.g., id. 9 (arguing that Smith & Nephew provided Dr. Bowling with “global

revision risk data” contained in the British and Australian Registry at “FDA-required training,”

but did not provide purportedly “secret data”).

       This argument runs headlong into (i) Plaintiffs’ own concession that “FDA did not provide

specific requirements for the content of the surgeon training program,” Pls.’ Resp. to Smith &

Nephew’s Motions to Exclude Expert Opinions [D.E. 2427] at 86, (ii) the Court’s conclusion that

“the FDA did not initially provide any other specific requirements for the content of the surgeon

training program,” Daubert Ruling at 5, and (iii) the Court’s holding that “[a]ny claim . . . that

Smith & Nephew had a duty to . . . communicate information to patients or the medical community”

constitutes “an attempt to impose requirements that add to or differ from federal regulations.” In

re BHR, 300 F. Supp. 3d at 745. Thus, any argument that Smith & Nephew should have provided

additional revision rate information during surgeon training is preempted. See Mem. 23-25.

       Further, Plaintiffs’ argument that Smith & Nephew failed to communicate supposedly

“secret” data cannot support a failure to train claim for the additional reason that Smith & Nephew

did not receive the foreign ad hoc registry data that Plaintiffs rely upon until years after Dr.




                                                  12
       Case 1:17-cv-00944-CCB Document 585 Filed 04/09/21 Page 15 of 23



Bowling’s 2006 training.11 That fact is dispositive because “no requirement to make updates to

that program has been identified.” Daubert Ruling at 15 (holding that a claim that Smith &

Nephew had a “duty to modify its training program” is preempted).

       Finally, Plaintiffs argue that a 2015 YouTube video in which Mr. McMinn purportedly

points to a “‘learning curve’ of 500 - 1,000 surgeries” remains relevant to their claim that Dr.

Bowling was not adequately trained years earlier. Opp. 22. Plaintiffs argue that this video is

relevant, because Mr. McMinn’s statement pertains to a review of his earlier-available data and

the ability to “replicate his results,” not the ability to “technically perform the surgery.” Id. at 23

(emphasis omitted). As noted, and as Plaintiffs have conceded, FDA did not impose requirements

regarding the content of surgeon training, and FDA certainly did not require that Smith & Nephew

inform surgeons of a “500-1,000 patient” learning curve, a number that Dr. Bowling and Plaintiffs’

expert agree is “excessive” and “absurd.” Mem. 22-23. Any state law claim premised on a

requirement that Smith & Nephew provide this information in surgeon training would impose

requirements different from or in addition to federal law, and is preempted. Id. at 23-24.12

       Plaintiffs also argue that although Mr. McMinn’s statement was made in 2015, many years

after Dr. Bowling was trained, it remains relevant because Mr. McMinn was purportedly


11
  See Pls.’ Resp. to Smith & Nephew’s Motions to Exclude Expert Opinions [D.E. 2427] at 30
(“As early as 2009, Smith & Nephew began regularly requesting unpublished, non-public ad hoc
reports showing differences in revision rates in subpopulations”) (emphasis added); Opp. 4 (citing
Pls.’ Resp. to Smith & Nephew’s Motions to Exclude Expert Opinions for the assertion that Smith
& Nephew obtained “secret, unpublished data”).
12
   Plaintiffs also cannot support their theory that Mr. McMinn’s statements render Smith &
Nephew’s purported representations about “comparative design advantages” and “low revision
rates” false or misleading. Opp. 24. The BHR indisputably is designed differently than other
devices, and Plaintiffs do not challenge the accuracy of revision rate data regarding the BHR that
they agree were “evidenced by the Australian and British Registries.” Id. at 5; see also id. at 9
(acknowledging that low BHR revision rates were “shown in the Australian and British
Registries”); Smith & Nephew’s Mem. in Opp. to Redick’s Motion for Summary Judgment [D.E.
2593] at 3-6 (addressing representations allegedly made to Dr. Bowling regarding revision rates).


                                                  13
       Case 1:17-cv-00944-CCB Document 585 Filed 04/09/21 Page 16 of 23



“analyzing surgeries from the 1990s and early 2000s, meaning his survivorship data was available

well before Ms. Redick’s 2012 surgery.” Opp. 23. But even if the implant surgeries relevant to

his analysis were performed in “the 1990s and 2000s,” it does not follow that Mr. McMinn’s

purported conclusion was “available [to Smith & Nephew] . . . before Ms. Redick’s 2012 surgery,”

let alone before Dr. Bowling’s training, conducted with Mr. McMinn in 2006. Id.13 In any event,

Plaintiffs do not attempt to address or dispute that their own expert agreed that the purported

“learning curve” does not “play[] a part” in this case. Mem. 24 (quoting Shapiro Dep. [D.E. 2516-

13] at 232-33).

       Summary judgment should be granted on the failure-to-train claim.

       D.         Summary Judgment Should Be Granted on the Negligence Per Se Claim.

       Plaintiffs base their negligence per se claim on (1) North Carolina’s misbranding statute,

(2) a North Carolina criminal law prohibiting false or misleading advertising “done willfully and

with intent to mislead,” N.C. Gen. Stat. 14-117, and (3) “violations of federal requirements to

inform FDA and make public its trend analysis.” Opp. 25-26. Each of these falls short.

       This Court has held that any claim challenging the FDA-approved label is preempted.

Daubert Ruling at 10-12. Plaintiffs contend that North Carolina’s misbranding statute covers

statements made outside of the product’s label. Opp. 25. That is wrong. Under North Carolina

law, a device is deemed to be misbranded if “its labeling is false or misleading in any particular.”

N.C. Gen. State § 106-134(1) (emphasis added). And it defines “labeling” as “all labels and other

written, printed, or graphic matter a. Upon an article or any of its containers or wrappers, or b.


13
   Likewise, Plaintiffs’ argument that “Dr. Marc Hungerford testified that literature or information
published after a plaintiff’s surgery is relevant to the informed consent discussion” does not
support their claim. Id. at 22-23. What Dr. Hungerford stated—in a case-specific opinion for a
different plaintiff’s case—was that data contained in published articles could be, in certain
circumstances, available in different forms earlier. Deposition of Dr. Marc Hungerford (Sedgwick)
(Ex. I) at 12-13. That testimony has nothing to do with Plaintiffs’ failure to train claim.

                                                14
       Case 1:17-cv-00944-CCB Document 585 Filed 04/09/21 Page 17 of 23



Accompanying such article.” N.C. Gen. Stat. Ann. § 106-121(11) (emphasis added). Indeed, the

definition of “advertisement” expressly excludes “labeling,” defining it as “all representations

disseminated in any manner or by any means, other than by labeling.” N.C. Gen. Stat. Ann. § 106-

121(1) (emphasis added). Plaintiffs’ misbranding claim would call into question FDA-approved

labeling and is thus preempted. Daubert Ruling at 10-12.

       Plaintiffs next rely on North Carolina’s criminal false advertising provision. Negligence

per se requires a showing that defendant violated the provision at issue. Plaintiffs have offered no

evidence whatsoever to show that Smith & Nephew violated this criminal law, including, the mens

rea requirement that the false advertisement be “done willfully and with intent to mislead,” N.C.

Gen. Stat. § 14-117. In any event, any claim based on alleged false advertising fails for the same

reasons as Plaintiffs’ negligent misrepresentation claims as explained in Section I.B., supra.

       Finally, Plaintiffs rely on supposed federal requirements for Smith & Nephew “to inform

FDA and make public its trend analysis.” Opp. 26. As this Court has repeatedly held, there is no

federal requirement to provide information to the public. And any claim based on a requirement

to inform the FDA fails for the reasons stated in Section I.A., supra.14

II.    SUMMARY JUDGMENT SHOULD BE GRANTED TO SMITH & NEPHEW ON
       PLAINTIFFS’ BREACH OF EXPRESS WARRANTY CLAIM.

       Plaintiffs have failed to identify any express warranties that were the cause of any of Ms.

Redick’s injuries. Mem. 29-31. They have abandoned any argument that Smith & Nephew made

any express warranty to Ms. Redick and instead argue only that Smith & Nephew made “specific

promises and affirmations . . . to Dr. Bowling . . . regarding the magnitude of risks of revision for



14
  And, Stoddard v. Pliva USA, Inc., No. 4:08-CV-173-H, 2013 WL 9675385, at *3 (E.D.N.C. Nov.
21, 2013) does not present “exactly the situation here.” Opp. 27. Unlike Stoddard, Plaintiffs have
disavowed any reliance on any action that FDA would have taken had it received other data.


                                                 15
       Case 1:17-cv-00944-CCB Document 585 Filed 04/09/21 Page 18 of 23



the BHR” that they argue “were the reason both Dr. Bowling recommended [the] BHR and Ms.

Redick elected to move forward with that particular device.” Opp. 31. They contend that “[t]he

true failure rates of [the] BHR were not shared with Dr. Bowling, and the BHR ‘did not live up to

Defendant’s representations.’” Id. These arguments fail as a matter of fact and law.15

       First, to establish a breach of express warranty, Plaintiffs must identify “specific words,

promises, affirmations, or statements made by [the defendant] to Plaintiff . . . that would create an

express warranty.” Mem. 29; see also Hospira, 2011 WL 3439145, at *6 (dismissing express

warranty claim where Plaintiff failed to identify “how the warranty was made, to whom it was

made, or any other details with regard to the alleged warranty”). Here, Plaintiffs do not identify

any “specific words, promises, affirmations, or statements” by Smith & Nephew that “did not live

up to Defendant’s representations.” Opp. 30. They offer no evidence that any representations

made by Smith & Nephew to Ms. Redick or Dr. Bowling “regarding the magnitude of risks of

revisions for the BHR” were inaccurate, were not based upon accurate data, and “did not live up

to [Smith & Nephew’s] representations.” Id. at 31. Nor do Plaintiffs identify specific guarantees

or promises by Smith & Nephew concerning how long the BHR would last or how it would

perform in Ms. Redick. See Deposition of Dr. Jeffrey Shapiro (Jan. 26, 2021) (Ex. J) at 129

(agreeing that “no surgeon can guarantee” how long a “hip implant can last”); id. at 133 (“We



15
   None of the cases cited by Plaintiffs undercuts Smith & Nephew’s showing. Those cases involve
motions to dismiss breach of warranty claims and thus assess whether the factual allegations—
taken as true—were sufficient to allow the claim to proceed to discovery. See City of High Point
v. Suez Treatment Sos., Inc., 485 F. Supp. 3d 608, 628 (M.D.N.C. 2020) (dismissing breach of
express warranty claim where plaintiff failed to allege that defendant made warranties to plaintiff);
McCauley v. Hospira, Inc., No. 1:11-cv-108, 2011 WL 3439145, at *6 (M.D.N.C. Aug. 5, 2011)
(dismissing express warranty claim where “Plaintiff does not further address the alleged express
warranty or its contents and does not address at all how the warranty was made, to whom it was
made, or any other details with regard to the alleged warranty”); McDonald Bros., Inc. v. Tinder
Wholesale, LLC, 395 F. Supp. 2d 255, 267 (M.D.N.C. 2005) (denying motion to dismiss).


                                                 16
       Case 1:17-cv-00944-CCB Document 585 Filed 04/09/21 Page 19 of 23



[surgeons] don’t make guarantees”). Indeed, Dr. Bowling testified that he would convey no such

guaranties to his patients. Bowling Dep. [D.E. 2516-6] at 224 (“I can’t guarantee success outcomes

because they’re outside of my control”).

       Second, Plaintiffs’ actual argument is based upon a duty to provide additional information.

They argue that “true failure rates of [the] BHR were not shared with Dr. Bowling,” Opp. 31, and

contend that Smith & Nephew failed to supply additional data concerning “revision rates among

subpopulations,” id. at 5. Once again, that argument fails as a matter of law because “any claim

that Smith & Nephew had a duty to ‘communicate information to patients or the medical

community . . . should be preempted as an attempt to impose requirements that add to or differ

from federal regulations.’” Daubert Ruling at 14 (quoting In re BHR, 300 F. Supp. 3d at 745).

Indeed, unlike an implied warranty, a breach of express warranty claim requires an “express

warranty as to a fact or promise relating to the goods.” City of High Point, 485 F. Supp. 3d at 628.

       Third, before Ms. Redick’s surgery, Smith & Nephew did, in fact, share, through its FDA-

approved label, that risk factors for revision for the BHR include: (1) “[p]atients who are female”

and (2) patients “who receive a smaller component size (≤44mm),” and (3) that “[t]he more risk

factors a patient has, the greater the risk of procedure failure requiring a revision to the hip.” Ex.

D at SN_BHR_MDL0032348. Further, data regarding the risk of revision for females and for

patients with small head sizes were available in the Australian Registry, which Dr. Bowling

testified he reviewed and shared with his patients, including Ms. Redick. Bowling Dep. (Ex. C)

at 62 (“I would look at the Australian Registry data”); id. at 106 (“Q. Did you share Australian

Registry results with patients directly? A. Yes.”).

       Finally, Plaintiffs argue that Smith & Nephew failed to share ad hoc Australian Registry

data with Dr. Bowling. Opp. 9. As noted, any claim that Smith & Nephew was required to provide




                                                 17
        Case 1:17-cv-00944-CCB Document 585 Filed 04/09/21 Page 20 of 23



information to Dr. Bowling is preempted, but, even if it were not, the ad hoc Registry data could

make no difference. As noted above, Plaintiffs contend that the “Australian Registry reflected the

risk to all patients, regardless of gender or device size.” Id. That is wrong. The Australian Registry

Annual Report data available before Ms. Redick’s implant surgery reflected revision rates by

gender and device size for resurfacings. Truman Dep. (Ex. A) at 211-19. Further, the ad hoc

Registry data specific to the BHR showed similar or lower revision rates in females and patients

receiving smaller device sizes than did the Australian Annual Report data for resurfacings. See id.

(Plaintiffs’ expert comparing (i) revision rates in 2010 ad hoc Registry report regarding the BHR,

with (ii) 2010 Annual Report Registry data provided to FDA regarding resurfacing procedures).16

       Summary judgment should be granted on Plaintiffs’ breach of express warranty claim.

III.   PLAINTIFFS CANNOT RECOVER PUNITIVE DAMAGES.

       Plaintiffs do not dispute that if their other claims fail as a matter of law, they cannot recover

punitive damages. See Mem. 31; Opp. 31; Iadanza v. Harper, 611 S.E.2d 217, 223 (N.C. App.

2005) (“If the injured party has no cause of action independent of a supposed right to recover

punitive damages, then he has no cause of action at all.”). For the reasons set forth above and in

Smith & Nephew’s opening Memorandum, each of Plaintiffs’ remaining causes of action fails as

a matter of law, and as a result, so too does their request for punitive damages.

       Additionally, Plaintiffs’ request for punitive damages should be denied because they have

not presented evidence of “fraud, malice, or willful or wanton conduct.” Mem. 31-34; see N.C.


16
  As Ms. Truman conceded, “if we look at the revisions per hundred observed years, it is better in
the BHR. . . . And then if we look at the cumulative percent, it is also better, but similar. . . . [I]n
each case the BHR is performing better. It’s a similar trend, but better.” Id. (emphasis added);
see id. at 218 (Q. . . . [I]n terms of providing to FDA the true revision rate for females and small
head sizes by providing the public annual report data, it’s providing revision rates that are actually
higher than what the ad hoc data shows for females, for head sizes, and for female and head sizes
combined; correct? A. It is. . . .”).


                                                  18
       Case 1:17-cv-00944-CCB Document 585 Filed 04/09/21 Page 21 of 23



Gen. Stat. § 1D-15(a). Plaintiffs argue that they can meet that standard, and Smith & Nephew

should be liable for punitive damages for “marketing a product while knowingly concealing its

risks.” Opp. 32. But Plaintiffs ignore Smith & Nephew’s disclosure, at all times, of the BHR’s

“risks” through its labeling reviewed and approved by the FDA. Plaintiffs do not address how

Smith & Nephew can be held liable for “concealing” risks when it indisputably included in its

labeling exactly those risks that FDA required and permitted.

       Plaintiffs further argue that Smith & Nephew “conceal[ed] its secret data [i.e., foreign

registry ad hoc reports] while sending marketing pieces touting the BHR’s low revision rates . . . .”

Opp. 32. Again, Plaintiffs do not, because they cannot, challenge the accuracy of any revision rate

contained in any Smith & Nephew “marketing pieces” received by Dr. Bowling or Ms. Redick.

Rather, they acknowledge that Smith & Nephew’s “factual representations about the BHR’s

clinical performance” were “evidenced by the Australian and British Registries.” Opp. 5; id. at 9

(arguing that Smith & Nephew disseminated revision rate information “as shown in the Australian

and British Registries”) (emphasis added). To the extent Plaintiffs’ argument is that Smith &

Nephew’s marketing pieces did not volunteer additional subpopulation revision rate information

contained in foreign ad hoc Registry reports, see Opp. 32, they cannot square this with (i) the

Court’s holding that “[a]ny claim . . . that Smith & Nephew had a duty to . . . communicate

information to patients or the medical community” constitutes “an attempt to impose requirements

that add to or differ from federal regulations,” In re BHR, 300 F. Supp. 3d at 745; accord Daubert

Ruling at 14; and (ii) the exclusion of expert evidence that “Smith & Nephew should have provided

revision data ‘to implanting surgeons . . . by way of . . . a Dear Doctor letter or other




                                                 19
        Case 1:17-cv-00944-CCB Document 585 Filed 04/09/21 Page 22 of 23



communication,’” id. at 13-14. The argument that Smith & Nephew failed to provide ad hoc data

to surgeons cannot give rise to liability or support a request for punitive damages.17

        Summary judgment should be granted on Plaintiffs’ request for punitive damages.

                                         CONCLUSION

        For these reasons, and the reasons set forth in Smith & Nephew’s opening memorandum,

summary judgment should be granted as to the remaining claims of Plaintiffs under Rule 56.

Dated: April 9, 2021                                  Respectfully Submitted,

                                                      /s/ Paul J. Zidlicky
     Timothy F. Daniels                                Jana D. Wozniak
     Kim E. Moore                                      Daniel A. Spira
     IRWIN FRITCHIE URQUHART & MOORE LLC               SIDLEY AUSTIN LLP
     400 Poydras St. #2700                             One South Dearborn
     New Orleans, Louisiana 70130                      Chicago, Illinois 60603
     tdaniels@irwinllc.com                             jwozniak@sidley.com
     kmoore@irwinllc.com                               dspira@sidley.com
     Tel.: (504) 310-2100                              Tel.: (312) 853-7000
     Fax: (504) 310-2101                               Fax: (312) 853-7036

     Terri S. Reiskin (Bar No. 05256)                 Paul J. Zidlicky
     DYKEMA GOSSETT PLLC                              Jennifer J. Clark
     1301 K Street NW, Suite 1100 West                SIDLEY AUSTIN LLP
     Washington, DC 20005                             1501 K Street, N.W.
     treiskin@dykema.com                              Washington, DC 20005
     Tel.: (202) 906-8600                             pzidlicky@sidley.com
     Fax: (855) 216-7884                              jennifer.clark@sidley.com
                                                      Tel.: (202) 736-8000
                                                      Fax: (202) 736-8711
                          Counsel for Defendant Smith & Nephew, Inc.

17
   Rowan, 332 N.C. 1, is inapposite. See Opp. 31-32. Rowan involved a fraud claim supported by
evidence that defendant concealed the harmful effects of asbestos contained in its product, and
“heavily promoted [the product] as suitable for use in schools” through “specific representations”
despite knowing its lack of suitability for such locations, and as a result, “the jury’s finding of
fraud . . . was sufficient to support the . . . punitive damages award.” 332 N.C. at 17, 22. Here, by
contrast, Plaintiffs do not have a fraud claim; Plaintiffs have not identified any “specific
representations” that Smith & Nephew made to Dr. Bowling or Ms. Redick that were false or
misleading, let alone ones that were “reasonably calculated to deceive” and “made with intent to
deceive” as required for a fraud claim, id. at 17; and the BHR is a Class III premarket approved
medical device, the warnings for which were at all times reviewed and approved by the FDA.


                                                 20
       Case 1:17-cv-00944-CCB Document 585 Filed 04/09/21 Page 23 of 23



                                CERTIFICATE OF SERVICE

       I, Jana D. Wozniak, hereby certify that on this 9th day of April, 2021, I electronically filed

the foregoing with the Court using the CM/ECF system, and thereby delivered the foregoing by

electronic means to all counsel of record.



                                              /s/ Jana D. Wozniak
                                              Counsel for Defendant Smith & Nephew, Inc.




                                                21
